      Case 4:11-cv-00129-JAJ-CFB Document 349 Filed 09/29/20 Page 1 of 4




                              IN THE U.S. DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION

SUSAN THAYER,                                          Case No. 4:11-cv-00129-JAJ-CFB
Qui Tam Plaintiff/Relator
    ON BEHALF OF HERSELF AND ON                        DEFENDANT PLANNED
BEHALF OF THE U.S. OF AMERICA,                         PARENTHOOD OF THE
               Plaintiffs,                             HEARTLAND’S MOTION FOR AN
                                                       EXTENSION OF TIME
vs.
PLANNED PARENTHOOD OF THE
HEARTLAND, INC. (f/k/a PLANNED
PARENTHOOD OF GREATER IOWA,
INC.),
               Defendant.


       Defendant Planned Parenthood of the Heartland, Inc. (f/k/a/ Planned Parenthood of

Greater Iowa, Inc.) (“PPH”), by and through its undersigned counsel, respectfully moves for a

three week extension of time to file its Reply Brief in support of its Motion for Attorneys’ Fees

to and including October 26, 2020.

       1.      On June 19, 2020, PPH filed a motion for reasonable attorneys’ fees. (Dkt. 332.)

       2.      PPH’s motion addressed both its entitlement to reasonable attorneys’ fees as well

as the reasonableness of its fee request.

       3.      This case encompasses over eight years’ worth of litigation, and PPH’s attorneys’

time entries span hundreds of pages. The process of reviewing each time entry and redacting

each narrative for any attorney-client privileged matter was a labor-intensive process for PPH’s

attorneys. As a result, the Court granted PPH a two-week extension to file its motion for

reasonable attorneys’ fees. (Dkt. 324.) Ultimately, PPH submitted over two hundred pages of

evidence and argument to the Court. (Dkt. 332 to Dkt. 332-4.)


                                               -1-
         Case 4:11-cv-00129-JAJ-CFB Document 349 Filed 09/29/20 Page 2 of 4




         4.    Plaintiff-Relator likewise needed to expend efforts in reviewing PPH’s fee request

and responding to the reasonableness of PPH’s fees in its brief. As a result, the Court granted

Plaintiff-Relator an extension until September 3, 2020 to oppose PPH’s motion. (Dkt. 335).

Plaintiff-Relator filed two motions for additional time to file her resistance to PPH’s Motion for

Attorneys’ Fees, requesting a total of twenty-one additional days. (Dkt. 338, Dkt. 340). PPH did

not oppose either motion and Plaintiff-Relator agreed not to oppose any request from PPH for an

extension of time to file its reply “so long as that request is comparable in length to the additional

number of days Thayer has received to file her response.” (Dkt. 340 ¶ 9; see also Dkt. 338 ¶ 10).

The Court granted both of Plaintiff-Relator’s requests for additional time, moving her deadline to

file her resistance to PPH’s Motion for Attorneys’ Fees three weeks from September 3rd to

September 28, 2020. (Dkt. 339, Dkt. 341).

         5.    On September 28, 2020, Plaintiff-Relator filed her resistance to PPH’s Motion for

Attorneys’ Fees (the “Resistance”). (Dkt. 346). Under the Local Rules, PPH has one week, until

October 5, 2020 to submit a reply brief. L.R. 7(g). In support of her Resistance, Plaintiff-

Relator submitted over six hundred pages of evidentiary support. (Dkt. 346-1 to 346-6). PPH’s

counsel needs time to review these materials and address them in its reply brief.

         6.    In addition to commitments on other cases, including dispositive motion practice

and significant discovery obligations, PPH’s counsel is also in the process of briefing the appeal

of this Court’s summary judgment decisions. PPH’s appellate brief must be filed by November

18, 2020. (Order, Sept. 28 2020, Entry ID 4960237 in 8th Cir. Court of Appeals Docket No. 20-

2151).

         7.    Given the voluminous nature of the record submitted in support of and in

resistance to PPH’s Motion for Attorneys’ Fees, PPH’s counsel’s commitments in other cases,



                                                -2-
      Case 4:11-cv-00129-JAJ-CFB Document 349 Filed 09/29/20 Page 3 of 4




and the ongoing appeal, PPH’s counsel requires additional time to review the Resistance and the

voluminous exhibits submitted with it, research the relevant legal issues, draft PPH’s reply brief,

and have the brief edited and prepared for filing. PPH therefore requests a three-week extension

of time to and including October 26, 2020, to submit its Reply Brief in support of its Motion for

Attorneys’ Fees.

       8.      PPH’s counsel have conferred with Plaintiff-Relator’s counsel and Plaintiff-

Relator has no objection to the Court granting this motion.

       Therefore, PPH respectfully requests that this Court grant PPH’s motion for an extension

of time to and including October 26, 2020 to file its Motion for Attorneys’ Fees.

       Dated: September 29, 2020

                                             Respectfully submitted,
                                             /s/ Kristen C. Rodriguez
                                             One of the Attorneys for Defendant


Alan S. Gilbert, pro hac vice                     Stanley J. Thompson
Kristen C. Rodriguez, pro hac vice                Jonathan C. Wilson
DENTONS US LLP                                    DAVIS BROWN KOEHN SHORS & ROBERTS PC
233 S. Wacker Drive, Suite 5900                   215 10th Street, Suite 1300
Chicago, IL 60606                                 Des Moines, IA 50309
Telephone: 312-876-8000                           Telephone: 515-288-2500
alan.gilbert@dentons.com                          stanthompson@davisbrownlaw.com
kristen.rodriguez@dentons.com                     jonathanwilson@davisbrownlaw.com

Carter White, pro hac vice
DENTONS US LLP
1221 Avenue of the Americas
New York, New York 10020-1089
Telephone: 212-398-7619
carter.white@dentons.com


               Attorneys for Defendant Planned Parenthood of the Heartland, Inc.




                                               -3-
       Case 4:11-cv-00129-JAJ-CFB Document 349 Filed 09/29/20 Page 4 of 4




                               IN THE U.S. DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA
                                   CENTRAL DIVISION

SUSAN THAYER,                                         Case No. 4:11-cv-00129-JAJ-CFB
Qui Tam Plaintiff/Relator
    ON BEHALF OF HERSELF AND ON
BEHALF OF THE U.S. OF AMERICA,
                Plaintiffs,
vs.
PLANNED PARENTHOOD OF THE
HEARTLAND, INC. (f/k/a PLANNED
PARENTHOOD OF GREATER IOWA,
INC.),
                Defendant.


                                CERTIFICATE OF SERVICE
        I, Kristen C. Rodriguez, hereby certify that on September 29, 2020, I caused the

foregoing DEFENDANT PLANNED PARENTHOOD OF THE HEARTLAND’S MOTION

FOR AN EXTENSION OF TIME to be electronically filed with the Clerk of the Court using

the CM/ECF system, which will send notification of such filing to attorneys of record.


                                                     /s/ Kristen C. Rodriguez




                                               -4-
US_Active\115230144
